DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 17 February 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “second propeller assembly. Advantageously, by having the first propeller” should be corrected to “second propeller assembly, advantageously, by having the first propeller”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 15, 19, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 101675250, citations based on translation provided by applicant on 13 June 2019).
- Regarding Claim 1. Kim discloses an apparatus (100, fig. 1 “flying body portion, page 7 [0001]), comprising: 
a transmission system (200, “thrust control unit” page 8 [0002]; fig. 2-6) configured to be supported by an aircraft structure (100, fig. 1 illustrates the transmission supported by the structure), in which the aircraft structure (100) includes: 

(A) be supported by the aircraft structure (100, fig. 1 illustrates the assemblies supported by the aircraft structure by rotor arms 310) at a first propeller position and a second propeller position, respectively (fig. 1 illustrates 8 propeller positions), and 
(B) impart, in use, a thrust force to the aircraft structure (100) in such a way that the aircraft structure (100) is movable upwardly and away from the ground (inherently provided by the drone as illustrated in fig. 1), and 
(C) be rotatable in opposite directions relative to each other (“thrust control unit such that the first and second rotating is configured such that the turning operation made in different directions” page 9 [0006]), and 
(D) reduce, at least in part, a horizontal rotational effect applied to the aircraft structure (100) by an individual rotation of each of the first propeller assembly and the second propeller assembly (counter rotating propellers, as disclosed by Kim, inherently reduce a horizontal rotational effect applied to the aircraft structure); and 
an engine assembly (400) that is configured to be supported by the aircraft structure (100, fig. 1 illustrates the engine assembly on the aircraft structure); and 
the transmission system (200) further configured to: 
be coupled to the engine assembly (400, “driving-connected” page 8 [0002]); and 
be coupled to the first propeller assembly (300) and the second propeller assembly (300) in such a way that the transmission system (200), in use, urges the first propeller assembly (300) and the second propeller assembly (300) to be rotated once the engine assembly (400) is activated (page 8-9); and 
urge, in use, the first propeller assembly and the second propeller assembly (300) to: 
operatively rotate in opposite directions relative to each other (“different directions” page 9 [0006]); and 
operatively rotate at different rotational speeds (“control rotational speed” page 5 [0003]) relative to a rotational speed of the engine assembly (400); and 

- Regarding Claim 3. Kim discloses the apparatus of claim 1, wherein: 
the transmission system (200) includes: 
a first transmission output assembly (250 “power transmission shaft” page 9 [0001]) configured to be coupled to the first propeller assembly (300); and 
a second transmission output assembly (250) configured to be coupled to the second propeller assembly (300); and 
the first transmission output assembly and the second transmission output assembly (250) are configured to be rotatable in opposite directions relative to each other (“different directions” page 9 [0006]).
- Regarding Claim 5. Kim discloses the apparatus of claim 1, wherein: 
the first propeller assembly and the second propeller assembly (300), in use, contra-rotate relative to each other (“different directions” page 9 [0006]), and the elements of the transmission system (200), in use, counter-rotate relative to each other (“different directions” page 9 [0006]) to negate rotational inertia effect on the aircraft structure (100, conter rotating inherentily negates rotational inertia).
- Regarding Claim 6. Kim discloses the apparatus of claim 1, wherein: 
the transmission system (200) further includes: 
a first power conversion assembly (220) configured to be coupled to an output of the engine assembly (202/210) in such a way that the engine assembly (400), in use, rotates the first power conversion assembly (220); and 
a second power conversion assembly (220) configured to be coupled to the output of the engine assembly (202/210) in such a way that the engine assembly (400), in use, rotates the second power conversion assembly (220, fig. 4-5 illustrates that the engine rotates the power conversion assemblies).

the transmission system (200) further includes: 
a contra-rotating mechanism (illustrated by fig. 2-5); and 
a transmission input shaft assembly (fig. 2-5), including: 
a first and second transmission input shaft (fig. 2-5); and 
wherein the first and second transmission input shaft is affixed to an output portion of the contra-rotating mechanism (fig. 2-5 illustrate the arrangement of the gearing).
- Regarding Claim 19. Kim discloses the apparatus of claim 1, wherein: 
the transmission system (200) further includes: 
a first and second power conversion assembly (fig. 2-5 illustrate the gearing); and 
a contra-rotating mechanism configured for distribution of mechanical power in opposite rotational directions for each of the first propeller assembly and the second propeller assembly (300, fig. 2-5 illustrate the contra-rotating mechanism gearing); and 
the contra-rotating mechanism (fig. 2-5) is configured to operate the first power conversion assembly and the second power conversion assembly (gearing of fig. 2-5) so that the first power conversion assembly and the second power conversion assembly rotate in opposite directions (“different directions” page 9 [0006]).
- Regarding Claim 22. Kim discloses the apparatus of claim 1, wherein: 
the transmission system (200) further includes: 
a contra-rotating mechanism (gearing of fig. 2-5); and 
a first and second power conversion assembly (illustrated by fig. 2-5); and 
a transmission input shaft assembly (fig. 2-5) being coupled to the contra-rotating mechanism (fig. 2-5); and 
the transmission input shaft assembly (fig. 2-5) further includes: 
a first and second transmission input shaft (illustrated by fig. 2-5); and 
a transmission shaft support assembly configured to support simultaneous rotation of the first transmission input shaft and the second transmission input shaft relative to each other (illustrated by fig. 2-5 taken with fig. 1); and 

the first transmission input shaft and the second transmission input shaft are rotatable relative to each other (illustrated by fig. 2-5); and 
the second transmission input shaft is affixed to an input of the contra-rotating mechanism (illustrated by fig. 2-5); and 
the first transmission input shaft is affixed to an output of the contra-rotating mechanism (illustrated by fig. 2-5); and 
the first power conversion assembly is affixed to the first transmission input shaft (illustrated by fig. 2-5); and 
the second power conversion assembly is affixed to the second transmission input shaft (illustrated by fig. 2-5).
- Regarding Claim 24. Kim discloses an apparatus (100, fig. 1), comprising: 
an aircraft structure (illustrated by fig. 1); and 
a first propeller assembly and a second propeller assembly (300) which are configured to: 
be supported by the aircraft structure at a first propeller position and a second propeller position, respectively (fig. 1 illustrates the arrangement); and 
impart, in use, a thrust force to the aircraft structure in such a way that the aircraft structure is movable upwardly and away from the ground (inherently provided by the arrangement as disclosed in fig. 1); and 
be rotatable in opposite directions relative to each other (“different directions” page 9 [0006]); and 
reduce, at least in part, a horizontal rotational effect applied to the aircraft structure by an individual rotation of each of the first propeller assembly and the second propeller assembly (300, inherently provided by the counter-rotating propeller assemblies); and 
an engine assembly (400) that is configured to be supported by the aircraft structure (illustrated by fig. 1); and 
a transmission system (200) that is configured to: 
be supported by the aircraft structure (illustrated by fig. 1); and 
be coupled to the engine assembly (400, illustrated by fig. 2-5); and 

urge, in use, the first propeller assembly and the second propeller assembly (300) to: 
operatively rotate in opposite directions relative to each other (“different directions” page 9 [0006]); and 
operatively rotate at different rotational speeds relative to a rotational speed of the engine assembly (400, inherently, the gearing as illustrated in fig. 2-5 will change the rotation speed of the propellers from that of the engine); and 
whereby the different rotational speeds of the first propeller assembly and the second propeller assembly (300), in use, urge the aircraft structure to fly along a flight path relative to the ground (inherently, the aircraft structure will fly along a flight path relative to the ground while in use).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-14, 16, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Goi et al. (US 6,042,499).
- Regarding Claim 2. Kim discloses the apparatus of claim 1, with the transmission system (200) but does not disclose wherein: 
the transmission system (200) includes: 
a first variable-velocity assembly configured to be coupled to the first propeller assembly; and 
a second variable-velocity assembly configured to be coupled to the second propeller assembly.
However, Goi discloses a similar apparatus, wherein the transmission system (“transmission” column 2 line 30) includes first and second variable-velocity assemblies (“variable speed change” column 2 line 22) coupled to the propeller assemblies (fig. 1 illustrates the assemblies).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kim to incorporate the variable speed assemblies of Goi to allow for reduced noise and improved motional performance as disclosed by Goi in column 2 lines 18-29.
- Regarding Claim 7. Kim discloses the apparatus of claim 6, with the transmission assembly (200) and first and second power conversion assemblies (220) but does not disclose wherein: 
the transmission system further includes: 
a first variable-velocity assembly configured to be coupled to the output of the first power conversion assembly in such a way that the first power conversion assembly, in use, rotates the first variable-velocity assembly; and 
a second variable-velocity assembly configured to be coupled to the output of the second power conversion assembly in such a way that the second power conversion assembly, in use, rotates the second variable-velocity assembly.
However, Goi discloses a similar apparatus, wherein the transmission system (“transmission” column 2 line 30) includes first and second variable-velocity assemblies (“variable speed change” column 2 line 22) coupled to the propeller assemblies (fig. 1 illustrates the assemblies).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kim to incorporate the variable speed assemblies of Goi to allow for reduced noise and improved motional performance as disclosed by Goi in column 2 lines 18-29.
- Regarding Claim 8. Kim as modified discloses the apparatus of claim 7, wherein: 
the transmission system (200) further includes: 
a first and second transmission output assembly (fig. 2-5 illustrate the output assembly) configured to: 
couple to the output of the first and second propeller assembly (300) to rotate the first and second transmission output assembly.  Goi further discloses first and second variable-velocity assembly (“variable speed change” column 2 line 22) coupled to the first and second propeller assemblies (fig. 1 illustrates the assemblies); the first and second transmission output assembly, in use, rotates the 
- Regarding Claim 9. Kim as modified discloses the apparatus of claim 8, wherein: 
the transmission system (200) is configured to counter rotate the first propeller assembly and the second propeller assembly (300, “different directions” page 9 [0006]), advantageously, by having the first propeller assembly and the second propeller assembly rotatable at different relative rotational speeds, the first propeller assembly and the second propeller assembly, in use, urge movement of the aircraft structure along the desired flight path depending on a tilt imposed on the aircraft structure due to the relative rotational speeds between the first propeller assembly and the second propeller assembly (the intended use of using the variable speed assembly of Goi to alter the flight path of the apparatus of Kim is inherently provided by incorporation of Goi into Kim).
- Regarding Claim 10. Kim discloses the apparatus of claim 1, wherein: 
the transmission system (200) further includes: 
a first and second power conversion assembly (fig. 2-5).  Kim does not disclose 
a first variable-velocity assembly; and 
a second variable-velocity assembly; and 
wherein the first power conversion assembly is configured to feed mechanical power to the first variable-velocity assembly, which then feeds mechanical power to the first propeller assembly; and wherein the second power conversion assembly is configured to feed mechanical power to the second variable-velocity assembly, which then feeds mechanical power to the second propeller assembly.
However, Goi discloses a similar apparatus, wherein the transmission system (“transmission” column 2 line 30) includes first and second variable-velocity assemblies (“variable speed change” column 2 line 22) coupled to the propeller assemblies (fig. 1 illustrates the assemblies).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kim to incorporate the variable speed assemblies of Goi to allow for reduced noise and improved motional performance as disclosed by Goi in column 2 lines 18-29.
- Regarding Claim 11. Kim discloses the apparatus of claim 1, wherein: 

an input shaft coupler (fig. 2-5 illustrate the various components); and 
a transmission input shaft assembly (202); and 
a contra-rotating mechanism (illustrated by fig. 2-5); and 
a transmission shaft support assembly (illustrated by fig. 2-5); and 
a first power conversion assembly (illustrated by the gearing of fig. 2-5); and 
a second power conversion assembly (illustrated by the gearing of fig. 2-5); and 
a first transmission output assembly (250); and 
a second transmission output assembly (250); and 
wherein: 
the input shaft coupler (fig. 2-5) is configured to be coupled to an engine output coupler (202) in such a way that the input shaft coupler is rotatable once the engine output coupler is made to rotate by activation of the engine assembly (400, inherently, the drive shaft 202 drives the input shaft coupler); and 
the transmission input shaft assembly (fig. 2-5) is affixed to the input shaft coupler in such a way that the transmission input shaft assembly is made to rotate once the input shaft coupler is made to rotate (as is clearly illustrated, rotation of one component leads to rotation of another component through gearing); and 
the contra-rotating mechanism (fig. 2-5) is coupled to a portion of the transmission input shaft assembly, and the contra-rotating mechanism is spaced apart from the input shaft coupler, and the contra-rotating mechanism is supported by the transmission input shaft assembly and in turn by the transmission shaft support assembly (fig. 2-5 illustrates the various gearing which allows fo the contra-rotation of the propeller assemblies and illustrates how the various components are supported); and 
the transmission shaft support assembly is configured to support a rotation of the transmission input shaft assembly (illustrated by fig. 2-5); and 
the first and second power conversion assembly is configured to be coupled to, and to rotate, the first and second transmission output assembly so that in turn the first and second transmission 
However, Goi discloses a similar apparatus, wherein the transmission system (“transmission” column 2 line 30) includes first and second variable-velocity assemblies (“variable speed change” column 2 line 22) coupled to the propeller assemblies (fig. 1 illustrates the assemblies).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kim to incorporate the variable speed assemblies of Goi to allow for reduced noise and improved motional performance as disclosed by Goi in column 2 lines 18-29.
- Regarding Claim 13. Kim discloses the apparatus of claim 1, wherein: 
the transmission system (200) further includes: 
a transmission input shaft assembly (illustrated by fig. 2-5), including: 
a first and second transmission input shaft (fig. 2-5 illustrate the input shafts); and 
a contra-rotating mechanism coupled to the transmission input shaft assembly (fig. 2-5 illustrate the gearing which allow for the contra-rotating); and 
a first power conversion assembly (fig. 2-5 illustrates the gearing), including: 
a first input conversion gear (illustrated by fig. 2-5); and 
a first output conversion gear (illustrated by fig. 2-5); and 
wherein the first input conversion gear is coupled to the first transmission input shaft of the transmission input shaft assembly, which is affixed to an input portion of the contra-rotating mechanism (fig. 2-5 illustrate the arrangement).  Kim does not disclose the first output conversion gear is coupled to a first variable-velocity assembly.
However, Goi discloses a similar apparatus, wherein the transmission system (“transmission” column 2 line 30) includes first and second variable-velocity assemblies (“variable speed change” column 2 line 22) coupled to the propeller assemblies (fig. 1 illustrates the assemblies).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kim to incorporate the variable speed assemblies of Goi to allow for reduced noise and improved motional performance as disclosed by Goi in column 2 lines 18-29.

the transmission system (200) further includes: 
a transmission input shaft assembly (illustrated by fig. 2-5); and 
a contra-rotating mechanism (fig 2-5 illustrate the gearing which allows for the contra-rotation); and 
a second power conversion assembly (fig. 2-5 illustrate the conversion gearing), including: 
a second input and output conversion gear (illustrated by fig. 2-5); and 
wherein the second input conversion gear is coupled to a second transmission input shaft of the transmission input shaft assembly, which is affixed to an output portion of the contra-rotating mechanism (fig. 2-5 illustrate the arrangement).  Kim does not disclose the second output conversion gear is coupled to a second variable-velocity assembly, the second variable-velocity assembly being coupled to the second propeller assembly.
However, Goi discloses a similar apparatus, wherein the transmission system (“transmission” column 2 line 30) includes first and second variable-velocity assemblies (“variable speed change” column 2 line 22) coupled to the propeller assemblies (fig. 1 illustrates the assemblies).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kim to incorporate the variable speed assemblies of Goi to allow for reduced noise and improved motional performance as disclosed by Goi in column 2 lines 18-29.
- Regarding Claim 16. Kim discloses the apparatus of claim 1, wherein: 
the transmission system (200) further includes: 
a first and second power conversion assembly (fig. 2-5 illustrate the assemblies).  Kim does not disclose a first variable-velocity assembly for the first propeller assembly; and 
a second variable-velocity assembly for the second propeller assembly; and 
the first variable-velocity assembly is operated independently from the second variable-velocity assembly; and 
the first variable-velocity assembly and the second variable-velocity assembly are each configured to convey a different amount of mechanical energy to the first propeller assembly and the second propeller assembly; and 

However, Goi discloses a similar apparatus, wherein the transmission system (“transmission” column 2 line 30) includes first and second variable-velocity assemblies (“variable speed change” column 2 line 22) coupled to the propeller assemblies (fig. 1 illustrates the assemblies) and in turn coupled to the first and second power conversion assemblies inherently allowing for conveyance of a different amount of mechanical energy to the propeller assemblies.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kim to incorporate the variable speed assemblies of Goi to allow for reduced noise and improved motional performance as disclosed by Goi in column 2 lines 18-29.
- Regarding Claim 20. Kim discloses the apparatus of claim 1, wherein: 
the transmission system (200) further includes: 
a transmission controller (“thrust control unit” page 10 [0001]) configured to: 
receive flight data, in which the flight data includes flight path data of the aircraft structure, and an input indicating a desired change in a flight path of the aircraft structure (100, inherently the controller is used to control the aircraft in flight based on flight data); and 
control an output velocity of the engine assembly (400) based on the flight data that was received in such a way that the transmission controller, in use, urges the engine assembly to provide more or less torque, as required, to the first propeller assembly and the second propeller assembly (300, inherently, throttling of power to alter flight is present).  Kim does not disclose control a first variable-velocity assembly and a second variable-velocity assembly based on the flight data that was received in such a way that the transmission controller, in use, urges the first variable-velocity assembly and the second variable-velocity assembly to move the first propeller assembly and the second propeller assembly, respectively, so that the first propeller assembly and the second propeller assembly operatively rotate in opposite directions relative to each other; and 

However, Goi discloses a similar apparatus, wherein the transmission system (“transmission” column 2 line 30) includes first and second variable-velocity assemblies (“variable speed change” column 2 line 22) coupled to the propeller assemblies (fig. 1 illustrates the assemblies) so that the first propeller assembly and the second propeller assembly operatively rotate in opposite directions relative to each other (disclosed by Kim); and operatively rotate at the different rotational speeds relative to the rotational speed of the engine assembly in such a way that the different rotational speeds of the first propeller assembly and the second propeller assembly, in use, urge the aircraft structure to fly along the flight path relative to the ground, based on the flight data that was received by the transmission controller (inherently, altering of the propeller assembly speeds, alters the flight path).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kim to incorporate the variable speed assemblies of Goi to allow for reduced noise and improved motional performance as disclosed by Goi in column 2 lines 18-29.
- Regarding Claim 21. Kim as modified discloses the apparatus of claim 20, wherein: 
the transmission controller includes: 
a memory assembly configured to receive and tangibly store an executable program (inherent for the controller to be capable of controlling the system); and 
the executable program includes coded instructions configured to be readable by, and executable by, the transmission controller (inherently required for the system to function properly); and 
the executable program is configured to urge the transmission controller to perform a first operation and a second operation (inherently present, as various parameters require various operations); and 
the first operation includes instructing the transmission controller to receive the flight data; and 
the second operation includes instructing the transmission controller to control operation of the first variable-velocity assembly and the second variable-velocity assembly based on the flight 
(A) operatively rotate in opposite directions relative to each other (disclosed by Kim); and 
(B) operatively rotate at the different rotational speeds relative to the rotational speed of the engine assembly in such a way that the different rotational speeds of the first propeller assembly and the second propeller assembly, in use, urge the aircraft structure to fly along the flight path relative to the ground, based on the flight data that was received by the transmission controller (Gio discloses the variable speed system which allows for flight path control).
- Regarding Claim 23. Kim as modified discloses the apparatus of claim 20, wherein: 
the transmission system (200) further includes: 
a contra-rotating mechanism (illustrated by fig. 2-5); and 
a first and second power conversion assembly (illustrated by fig. 2-5) configured to be coupled to an output of the engine assembly in such a way that the engine assembly, in use, rotates the first and second power conversion assembly (inherently provided by the gearing illustrated in fig. 2-5); and 
a transmission input shaft assembly (fig. 2-5) having a first transmission input shaft and a second transmission input shaft; and 
the first transmission input shaft and the second transmission input shaft are configured to counter rotate relative to each other once the contra-rotating mechanism is made to operate by a rotation of the second transmission input shaft (“different directions” page 9 [0006]); and 
the first power conversion assembly and the second power conversion assembly are configured to counter rotate relative to each other once the contra-rotating mechanism is made to operate by the rotation of the second transmission input shaft (“different directions” page 9 [0006]).


s 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view Obviousness.
- Regarding Claim 4. Kim discloses the apparatus of claim 3, but does not disclose wherein: 
the first transmission output assembly and the second transmission output assembly are configured be adjustable (lengthwise-adjustable and angle-adjustable) to allow for flexibility of the aircraft structure.
However, Kim discloses the claimed invention except for the transmission output assemblies being adjustable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the transmission output assemblies adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
- Regarding Claim 18. Kim discloses the apparatus of claim 1, wherein: 
the transmission system (200) further includes: 
a first transmission output assembly (fig. 2-5 illustrate the output assembly) including: 
a first transmission-shaft support structure (fig. 2-5): and 
a first extension shaft (fig. 2-5): and 
a first shaft portion (fig. 2-5): and 
wherein: 
the first transmission-shaft support structure is configured to support rotation of the first extension shaft (illustrated by fig. 2-5); and 
the first extension shaft is configured to rotate (illustrated by fig. 2-5).  Kim does not disclose a first variable angle shaft coupler: and 
a first variable-length shaft assembly: and 
the first variable angle shaft coupler is configured to couple the first extension shaft to the first shaft portion; and 
the first variable-length shaft assembly is attached to an end portion of the first shaft portion; and 

However, Kim discloses the claimed invention except for the variable angle and length shaft coupler and assembly respectively.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the shaft assembly and coupler variable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view Goi in further view of Obviousness.
- Regarding Claim 12. Kim discloses the apparatus of claim 1, with the transmission system (200) but does not discloses wherein: 
the transmission system further includes: 
a first variable-velocity assembly; and 
a second variable-velocity assembly being spaced apart from the first variable-velocity assembly; and 
wherein the first variable-velocity assembly and the second variable-velocity assembly each includes a continuously variable transmission.
However, Goi discloses a similar apparatus, wherein the transmission system (“transmission” column 2 line 30) includes first and second variable-velocity assemblies (“variable speed change” column 2 line 22) coupled to the propeller assemblies (fig. 1 illustrates the assemblies).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kim to incorporate the variable speed assemblies of Goi to allow for reduced noise and improved motional performance as disclosed by Goi in column 2 lines 18-29.  Goi  does not disclose the variable-velocity assembly including a continuously variable transmission.
However, the examiner contends that Kim as modified discloses the claimed invention except for the cvt.  It would have been an obvious matter of design choice to incorporate a cvt into the variable-.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view Chan (US 2018/0244377).
- Regarding Claim 17. Kim discloses the apparatus of claim 1, with the transmission system (200).  Kim does not disclose wherein: 
the transmission system further includes: 
a first variable-velocity assembly, including: 
a first driving pulley; and 
a first input shaft; and 
a first coupling device; and 
a first driven pulley; and 
a first output shaft; and 
a first shaft coupler; and 
wherein: 
the first driving pulley is coupled to the first input shaft in such a way that the first driving pulley is made to be rotated once the first input shaft is rotated; and 
an output of a first power conversion assembly is configured to rotate the first input shaft; and 
the first coupling device is configured to rotate the first driven pulley in response to rotation of the first driving pulley; and 
the first driven pulley is configured to rotate the first output shaft once the first coupling device, in use, rotates the first driven pulley; and 
the first output shaft is connected to the first shaft coupler in such a way that the first output shaft and the first shaft coupler rotate in unison: and 
the first shaft coupler is configured to be coupled to an input of a first transmission output assembly.
However, Chan discloses a similar apparatus (fig. 1 and 12a-c) wherein the transmission system (fig. 8) further includes: 
a first variable-velocity assembly (“some variation of the speed of rotation” [0017]), including: 
a first driving pulley (D1); and 
a first input shaft (Z1); and 
a first coupling device (Zm); and 
a first driven pulley (fig. 8); and 
a first output shaft (Za); and 
a first shaft coupler (fig. 8); and 
wherein: 
the first driving pulley is coupled to the first input shaft in such a way that the first driving pulley is made to be rotated once the first input shaft is rotated ([0028]); and 
an output of a first power conversion assembly is configured to rotate the first input shaft ([0028]); and 
the first coupling device is configured to rotate the first driven pulley in response to rotation of the first driving pulley ([0028]); and 
the first driven pulley is configured to rotate the first output shaft once the first coupling device, in use, rotates the first driven pulley ([0028]); and 
the first output shaft is connected to the first shaft coupler in such a way that the first output shaft and the first shaft coupler rotate in unison ([0028]): and 
the first shaft coupler is configured to be coupled to an input of a first transmission output assembly ([0028]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Kim to incorporate the drive and pulley system of Chan to allow for variation of the speed of rotation of the propellers to alter the flight path as disclosed by Chan in [0028]-[0029].
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        09/10/2021